DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakabe et al. (JP 2015-137552, machine translation).
Regarding claims 1-5, Sakabe et al. discloses a catalyst device (10) that is disposed in an exhaust passage, the catalyst device (10) comprising: a catalyst (12) that purifies exhaust gas; a heating element (12, 16A, 16B) that generates heat when energized and is configured to heat the catalyst (12); a case (20, 24, 20C) that is a pipe accommodating the catalyst (12) and the heating element (12, 16A, 16B); a mat (18) that is an insulating body for fixing the heating element in the case (20, 24, 20C); a connecting pipe (32, 30C, 30B, 30A) that is connected to an end portion of the case (20, 24, 20C) that is on an upstream side in a gas discharging direction, the gas discharging direction being a direction in which the exhaust gas flows in the exhaust passage; and an inflow pipe (26B, 36) that is connected to an upstream end of the connecting pipe (32, 30C, 30B, 30A) and has a radius smaller than a radius of the case (20, 24, 20C), wherein the end portion on the upstream side of the case (20, 24, 20C) protrudes further in an upstream direction than an upstream end of the heating element (12, 16A, 16B) and is an electrically insulating portion, a portion in which the inflow pipe (26B, 36) and the connecting pipe (32, 30C, 30B, 30A) are connected to each other is a first connection portion (via 30 and 26), a portion in which the connecting pipe (32, 30C, 30B, 30A) and the case (20, 24, 20C) are connected to each other is a second connection portion (near downstream end 32), the first connection portion (Via 30 and 26)  includes: a first joint portion (30, 26) in which the connecting pipe (32, 30C, 30B, 30A) is joined to an outer circumferential surface of the inflow pipe (26B, 36); and a double-walled pipe structure (Fig. 1) that is located downstream of the first joint portion (30, 26) and in which the connecting pipe (32, 30C, 30B, 30A) covers an insertion end portion of the inflow pipe (26B, 36), and the connecting pipe (32, 30C, 30B, 30A) and the inflow pipe (26B, 36) overlap with each other such that the connecting pipe (32, 30C, 30B, 30A) and the inflow pipe(26B, 36) are separated from each other in a radial direction, the second connection portion (near downstream end 32) includes a second joint portion in which the connecting pipe (32, 30C, 30B, 30A) is joined to an outer circumferential surface of the case (20, 24, 20C), the catalyst device further comprises a triple-walled pipe structure (Fig. 1) between the first connection portion and the second connection portion, and the case, the connecting pipe, and the inflow pipe (26B, 36) overlap with one another in the triple-walled pipe structure such that the inflow pipe is disposed inside the case (20, 24, 20C), the inflow pipe and the case are separated from each other in the radial direction, and the case and the connecting pipe are separated from each other in the radial direction (Fig. 1); wherein the end portion of the case (20, 24, 20C) is covered with an insulating layer in the insulating portion (18), and the end portion of the case includes an upstream edge that is included in the triple- walled pipe structure (Fig. 1) ; wherein the inflow pipe (26B, 36) includes an increasing radius portion (26B), and in the increasing radius portion, a radius of an end portion of the inflow pipe (26B, 36) that is inserted into the case increases toward a downstream end (Fig. 1); wherein the connecting pipe (32, 30C, 30B, 30A) includes an inclined portion (30B), and in the inclined portion (30B), a radius of the connecting pipe (32, 30C, 30B, 30A) in the first connection portion (30B) decreases toward an upstream end; the case (20, 24, 20C) includes a decreasing radius portion (24), and in the decreasing radius portion (24), a radius of the end portion of the case covering the inflow pipe (26B, 36) decreases toward an upstream end (Fig. 1). 
Note, instant claims structurally read on the device of Sakabe et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794. The examiner can normally be reached Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM P DUONG/        Primary Examiner, Art Unit 1774